DETAILED ACTION
This action is in response to Applicant’s response filed March 02, 2021 and telephonic authorization given on March 18, 2021 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1-31, 34, 39 and 44 are canceled. Claims 32, 33, 35-38, 40-43, 45 and 46 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ankur Garg (Reg. No. 62,463) on March 18, 2021.
The application has been amended as follows: 
Please replace the original claim with the new versions as follows:
32.	(Currently Amended) A method of replicating data, the method comprising:
compressing a first set of virtual machine (VM) data blocks prior to generation of a corresponding set of fingerprint values;
identifying, at a source system, [[a]] the first set of the corresponding set of fingerprint values;
receiving, at the source system, information to determine which one or more fingerprint values of the set of fingerprint values match fingerprint values of VM data blocks that the target system is configured to access through a distributed system, wherein the distributed system is separate from but communicatively coupled to both the source system and the target system;
selecting, at the source system, a second set of VM data blocks from the first set of VM data blocks, the second set of VM data blocks having fingerprint values that do not match the fingerprint values of the VM data blocks that the target system is configured to access through the distributed system; and
transferring, at the source system, compressed versions of the second set of VM data blocks over [[the]] a network to the target system to generate a duplicate of the first set of VM data blocks, wherein the duplicate of the first set of VM data blocks is generated at the target system without the source system transmitting all of the first set of VM data blocks to the target system, and wherein the duplicate of the first set of VM data blocks is generated at the target system based on the target system retrieving, from the distributed system, at least some of the VM data blocks that the target system is configured to access through the distributed system.
33.	(Currently Amended) The method of claim 32, further comprising:
converting, at [[a]] the source system, virtual machine data into the first set of VM data blocks; and
generating, at the source system, the set of fingerprint values from the first set of VM data blocks.
34.	(Canceled) 

35.	(Currently Amended) The method of claim 32, wherein the information comprises one or more identifiers of one or more of the VM data blocks that the target system is configured to access through the distributed system, the one or more of the VM data blocks having corresponding one or more fingerprint values that match the one or more fingerprint values of the set of fingerprint values.
36.	(Previously Presented) The method of claim 32, wherein the information comprises miss indications corresponding to the second set of VM data blocks. 
37.	(Currently Amended) A non-transitory computer-readable storage medium encoded with instructions executable by a processor to cause the processor to perform a method for replicating data, the comprising:
compressing a first set of virtual machine (VM) data blocks prior to generation of a corresponding set of fingerprint values;
identifying, at a source system, [[a]] the first set of the corresponding set of fingerprint values;
receiving, at the source system, information to determine which one or more fingerprint values of the set of fingerprint values match fingerprint values of VM data blocks that the target system is configured to access through a distributed system, wherein the distributed system is separate from but communicatively coupled to both the source system and the target system;
selecting, at the source system, a second set of VM data blocks from the first set of VM data blocks, the second set of VM data blocks having fingerprint values that do not match the fingerprint values of the VM data blocks that the target system is configured to access through the distributed system; and
	transferring, at the source system, compressed versions of the second set of VM data blocks over [[the]] a network to the target system to generate a duplicate of the first set of VM data blocks, wherein the duplicate of the first set of VM data blocks is generated at the target system without the source system transmitting all of the first set of VM data blocks to the target system, and wherein the duplicate of the first set of VM data blocks is generated at the target system based on the target system retrieving, from the distributed system, at least some of the VM data blocks that the target system is configured to access through the distributed system.
38.	(Currently Amended) The non-transitory computer-readable storage medium of claim 37, wherein the method further comprises:
converting, at [[a]] the source system, virtual machine data into the first set of VM data blocks; and
generating, at the source system, the set of fingerprint values from the first set of VM data blocks.
39.	(Canceled)
40.	(Currently Amended) The non-transitory computer-readable storage medium of claim 37, wherein the information comprises one or more identifiers of one or more of the VM data blocks that the target system is configured to access through the distributed system, the one or more of the VM data blocks having corresponding one or more fingerprint values that match the one or more fingerprint values of the set of fingerprint values.

41.	(Previously Presented) The non-transitory computer-readable storage medium of claim 37, wherein the information comprises miss indications corresponding to the second set of VM data blocks. 
42.	(Currently Amended) A source system for replicating data, the source system comprising:
	a memory comprising executable instructions;
a hardware processor in data communication with the memory and configured to execute the executable instructions to cause the source system to: 
compress a first set of virtual machine (VM) data blocks prior to generation of a corresponding set of fingerprint values;
identify [[a]] the first set of the corresponding set of fingerprint values;
receive information to determine which one or more fingerprint values of the set of fingerprint values match fingerprint values of VM data blocks that the target system is configured to access through a distributed system, wherein the distributed system is separate from but communicatively coupled to both the source system and the target system;
select a second set of VM data blocks from the first set of VM data blocks, the second set of VM data blocks having fingerprint values that do not match the fingerprint values of the VM data blocks that the target system is configured to access through the distributed system; and
transfer compressed versions of the second set of VM data blocks over [[the]] a network to the target system to generate a duplicate of the first set of VM data blocks, wherein the duplicate of the first set of VM data blocks is generated at the target system without the source system transmitting all of the first set of VM data blocks to the target system, and wherein the duplicate of the first set of VM data blocks is generated at the target system based on the target system retrieving, from the distributed system, at least some of the VM data blocks that the target system is configured to access through the distributed system.
43.	(Previously Presented) The source system of claim 42, wherein the hardware processor is configured to execute the executable instructions to cause the source system to: 
convert virtual machine data into the first set of VM data blocks; and
generate the set of fingerprint values from the first set of VM data blocks.
44.	(Canceled)
45.	(Currently Amended) The source system of claim 42, wherein the information comprises one or more identifiers of one or more of the VM data blocks that the target system is configured to access through the distributed system, the one or more of the VM data blocks having corresponding one or more fingerprint values that match the one or more fingerprint values of the set of fingerprint values.

46.	(Previously Presented) The source system of claim 42, wherein the information comprises miss indications corresponding to the second set of VM data blocks. 
Allowable Subject Matter
Claims 32, 33, 35-38, 40-43, 45 and 46 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 32, 33, 35-38, 40-43, 45 and 46 are allowable over the prior art of record. The closest prior art of record Cremelie et al. (hereinafter, Cremalie) (US 2008/0244204), teaches identify data segments of the storage pool. A second backup server de-duplicate list that identifies one or more data segment and convey the second list to first backup server. Replicated on a storage pool on backup server. In a storage pool there are also stored as associated fingerprint that identifies the data segment. One or more clients from which a copy of the data segment was received. In order to retrieve a backup file a set of fingerprint sent to the sent to the backup server (see Fig. 1, [0007], [0008]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 32 as “compressing a first set of virtual machine (VM) data blocks prior to generation of a corresponding set of fingerprint values, transferring, at the source system, compressed versions of the second set of VM data blocks over the network to the target system to generate a duplicate of the first set of VM data blocks, wherein the duplicate of the first set of VM data blocks is generated at the target system without the source system transmitting all of the first set of data blocks to the target system, and wherein the duplicate of the first set of VM data blocks is generated at the target system based on the target system retrieving, from the distributed system, at least some of the VM data blocks that the target system is configured to access through the distributed system”, and similarly in independent claims 37 and 42.
Dependent claims 33, 35, 36, 38, 40, 41, 43, 45 and 46 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walspurger (US 6,789,156 B1) describe a group of applications running on a virtual machine. An interface between a VM and a real OS 220 and hardware. Physical computer, system-level software are responsible for actually excusing VM-issued instructions and transferring data to and from the actual memory and storage devices (column 15, lines 36-64). Mondal et al. (hereinafter, Mondal) teaches a hash algorithm generates a fingerprint of each data block in the volume, and the fingerprints are subsequently used to detect possible duplicate data blocks as part of deduplication. The fingerprints are used to ensure that duplicate data blocks are sent to the same logical partition, prior to deduplication ([0024], [0031]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154 
5/10/21